internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-113223-98 date date re parent purchaser target authorized representative date a date b date c company officials tax professional dear this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for parent as the common parent of the consolidated_group that included purchaser on the acquisition_date to file a sec_338 election under sec_338 g of the internal_revenue_code and sec_1_338-1 d of the income_tax regulations with respect to purchaser’s acquisition of target on date a hereinafter referred to as the election additional information was received in a letter dated date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a week taxable_year and uses the accrual_method of accounting purchaser is a wholly owned subsidiary of parent and a member of its consolidated_group target was a domestic_corporation that became a member of parent’s consolidated_group upon being acquired by purchaser on date a purchaser acquired percent of the outstanding_stock of target in exchange for cash in a fully taxable transaction on date a the transaction was structured as a reverse cash_merger it is represented that purchaser was not related to target within the meaning of sec_338 h c it is also represented that purchaser’s acquisition of the target stock qualified as a qualified_stock_purchase as defined in sec_338 d parent intended to make a timely sec_338 g election for the target acquisition the due_date for the election was date b but for certain reasons it was not filed on date c which is after the due_date for the election company officials and tax professionals discovered that the election was not timely filed the statute of limitation under sec_6501 has not expired for parent’s purchaser’s or target’s taxable_year in which the acquisition sale was consummated or for any year s that would be affected by the election sec_338 a permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes a sec_338 election under sec_338 g or is treated as having made the election under sec_338 e and the acquisition is a qualified_stock_purchase sec_338 d defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 a of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 h a provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 a other than paragraph thereof be attributed to the person acquiring such stock sec_1_338-1 d provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the 9th month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-2 b provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_1502-77 a provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case parent as the common parent of the consolidated_group that included purchaser on the acquisition_date was required by sec_1_338-1 d to file the election on date b however for various reasons a valid election was not timely filed subsequently parent filed this request under sec_301_9100-1 and sec_301_9100-3 for an extension of time to file the election the time for filing the election is fixed by the regulations ie sec_1_338-1 d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government sec_301_9100-1 and sec_301_9100-3 provide that requests for extensions of time to file elections will be granted when the taxpayer s provides evidence including the affidavits described in sec_301_9100-3 e establishing that the taxpayer s acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and company officials and tax professionals explain the circumstances that resulted in the failure_to_file the election the information also establishes that tax professionals were responsible for the election and parent relied on them to timely make the election and granting an extension will not prejudice the interests of the government based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group that included purchaser on the acquisition_date to file the election with respect to the acquisition of target’s stock on date a as described above the above extension of time is conditioned on sec_338 a applying to the transaction and taxpayers’ parent’s purchaser’s and target’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district directors’ offices upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 c parent as the common parent of the consolidated_group that included purchaser on the acquisition_date must file the election in accordance with sec_1_338-1 d ie a new election for target on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the form together with the information that is required to be attached to the election form a copy of this letter must be attached parent and purchaser target and new target as applicable must report the acquisition as a sec_338 transaction on amended returns for the applicable tax_year s and on form_8023 ie old target must file a separate final return for the acquisition_date as otherwise applicable see sec_1_338-1 and new target must be included in parent’s consolidated_return_year following the acquisition ie included in parent’s return from the day after the acquisition for that portion of parent’s taxable_year that included new target see sec_1_338-1 e and the instruction to form_8023 a copy of the information that is required to be attached to the election form along with a copy of this letter should be attached to the applicable return s no opinion is expressed as to whether sec_338 a is applicable to the transaction as to whether the above-described acquisition of target’s stock qualifies as a qualified_stock_purchase and or for sec_338 a treatment and if the acquisition of target’s stock qualifies as a qualified_stock_purchase and for sec_338 a treatment as to the amount if any of gain_or_loss recognized on its deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers their employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any shall apply this letter is directed only to the taxpayer s who requested it sec_6110 k provides that it may not be used or cited as precedent a copy of this letter is being sent to your first and second named authorized representatives pursuant to the instruction of the power_of_attorney for this request sincerely yours assistant chief_counsel corporate by __________________________ bernita l thigpen deputy assistant chief_counsel corporate
